Lumpkin, Justice.
Tbe plaintiff' below, a merchant, was injured by a blow on the bead caused by a restive horse which he was holding while the animal was being shod. The injury, though at first apparently only trivial, afterwards became quite serious. Upon the trial of an action brought against the defendant upon an accident insurance policy for loss of time resulting from this injury, the plaintiff testified, among other things, that he was injured on the 24th day of August, but did not take his bed until the 24th of September following, and that he then became disabled so that he could not attend to his business. It is apparent from his evidence that he *699was in Ms store, giving more or less attention to Ms business, during tbe thirty days intervening between tbe time be received tbe injury and tbe time be took bis bed. These things being true, be was not, under tbe terms of tbe policy, entitled to a recovery. The insurance was against loss of time resulting from bodily injuries effected through external, violent and accidental means which should, “independently of all other causes, immediately, wholly and continuously disable ” him “ from transacting any and every kind of business pertaining to bis occupation.” Tbe case turns largely upon tbe meaning to be given to tbe word “immediately,” as here used. This word doubtless has two distinct significations, one of time, and tbe other of cause and effect. In tbe former sense, it is synonymous with “instantly,” “quickly” and “presently”; in tbe latter, with “proximately,” as opposed to “ mediately.”
It was contended that tbe word “immediately,” as used in tbe policy now under consideration, did not mean immediately in point of time, but immediately in point of causation. The context, we think, shows conclusively that this word refers to tbe time of disablement, and not to the cause. Tbe preceding words, “ shall, independently of all other causes,” express exactly tbe same meaning as that which counsel seek to give to tbe word “immediately” when they ask that it be construed as a word of cause and effect. This policy was, no doubt, prepared with great care, and tbe presumption is, not only that no unnecessary language was used, but that the words last quoted were deliberately inserted in order to prevent tbe very construction now contended for. Certain it is, these words would have no office whatever to perform if they did not accomplish this purpose. Treating tbe word “ immediately ” as a word of time, we do not think that in tbe policy before us tbe period of time indicated by it is the same as that *700which would be expressed by the words “reasonable time.” This word, when referring to something to be done voluntarily by human agency, may mean “within a reasonable time,” or “ as soon as practicable,” and has often been construed, when used in policies of insurance, as having this meaning with reference to the time of giving notice, or making a claim, or the like. See, in Browne’s Judicial Interpretation of Common Words and Phrases, beginning on page 179, an extract from the opinion delivered in Lockwood v. Middlesex Mut. Ass. Co., 47 Conn. 553, and the cases therein cited. Also, Roker v. Amazon Ins. Co., 51 Md. 512, 34 Am. Rep. 323. Such a construction of the word “immediately,” with reference to an act to be done by the insured, is perhaps sound; but in a case like the one at bar, where this word refers to a consequence resulting from a physical cause independently of the will or control of the insured, it cannot, when manifestly used as a word of time, have any such meaning. It would, perhaps, be going too far to say that, in a policy like the present, this word means precisely the same thing as “instantly ” or “ momentarily,” but it necessarily implies that the injury must be such that the insured cannot proceed regularly and in due course with his occupation ; that he cannot go on with his work or business as if he had received no injury, and then, upon becoming worse, cease the transaction of his business or labor and hold the company responsible for the loss of his time. It seems to us there was excellent sense and reason in the employment of the words used in this policy to prevent liability on the part of the company under just such circumstances as are disclosed in this case, and we are quite sure this was deliberately intended by the draftsman. It often happens that considerable difficulty arises in determining whether or not a particular thing is the proximate or remote cause of an injury *701and its consequences; and to avoid this difficulty iu the numerous and ever-varying cases which might arise, we think the company meant to have it understood that it would not he responsible for loss of time resulting from a physical injury, unless it was plain and manifest that the injury directly, alone and without delay, occasioned such loss of time; and that it would not be liable for loss of time which might result from other intervening causes taking effect after the injury was actually received. Indeed, as already intimated, this very case affords an apt illustration of the necessity for such protection to the company. "Where a man has received a blow on the head which, at the time of its infliction, does not appear to he serious, and for a month goes on regularly, though with some inconvenience, attending to his business, and then becomes unable for a long time to transact business at all, it is certainly not improbable, to say the least, that something else besides the original injury may have either caused, or largely contributed to his condition. The insurance company framed i£& policy in order to avoid the hazard and uncertainty of litigating just such questions and issues as these. By the terms of its contract, it is not liable in this case; the court below was right in so holding, and accordingly, did not err in granting a' nonsuit. Judgment affirmed.